DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which claims 2 and 3 depend, in the first paragraph of the body of the claim, it is unclear how the first, second, and side faces of the flat element define a main plane of said flat element.  Can any plane the extends through the space contained by these sides be considered a main plane?  Does it have to be a horizontal plane as shown in Fig. 3?  For the purpose of examination, it is assumed any plane that extends through the space contained by these sides can be considered a main plane.  
Further regarding claim 1, at the end of the first paragraph of the body of the claim, “an order of rotational symmetry of only; and” appears to be an incomplete claim feature.  For the purpose of examination, it is assumed “an order of rotational symmetry of only 2” is assumed.  
Further regarding claim 1, in the third paragraph of the body of the claim, “said first face engaging said facet, and said second face engaging said adjacent facet” is definite as it is unclear whether the claim is limited to when the faces directly engage the facets.  Claim 1 is a product claim and thus should not include a part of a human within the scope of the claim 1.  For the purpose of examination, it is assumed the faces only be configured to engage the facets.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0138589 (Abbasi) in view of U.S. Patent Application Publication No. 2008/0288076 (Soo).
		Regarding claim 1, Abbasi discloses an implant device (300) for performing a posterior spinal arthrodesis at a facet joint, comprising: a flat element (30a) being comprised of a distal edge (43/34), a proximal edge (41) opposite said distal edge, and side edges (46/48) extending between said distal edge and said proximal edge so as to form a central opening (see Figs. 1-4; central opening in device 30a through faces 52/54), said flat element having a first face (outer surface of 52), a second face (outer surface of 54) opposite said first face, and side faces (outer surfaces of 46/48) between said first face and said second face along said side edges, so as to define a main plane of said flat element, a constant thickness portion (implant height, see paragraph [0072]) of said flat element between said first face and said second face and a side thickness portion (implant width, see paragraph [0072]) between said side faces, said central opening extending through said main plane and said side thickness portion (see Figs. 1-4; central opening in device 30a extends through a main plane defined by opposite first and second faces and opposite side faces and through a width of the implant), said constant thickness being less than said side thickness portion such that said flat element has an order of rotational symmetry of only 2 (see paragraph [0072]; implant can have a height less than a width (a height of 9 mm vs. a width of 9.5 mm, e.g.), thus providing a flat element with a constant thickness less than a side thickness such that the flat element has an order of rotational symmetry of only 2; additionally, see Figs. 4 and 6 showing non-symmetry of the implant after a 90 degree rotation of the implant); and means (128) for securing to a handling and placement tool (150) being on said proximal edge (see paragraphs [0065] and [0069]); wherein said distal edge is rounded (see Figs. 1-4) and said proximal edge is rectilinear (see Figs. 1-4), said flat element being D-shaped on said first face and said second face (see Fig. 4, e.g.) so as to determine said constant thickness in an insertion direction suitable for a cavity between a facet and an adjacent facet with said distal edge within the cavity, said proximal edge facing outward from the cavity, said first face configured to engage said facet, and said second face configured to engage said adjacent facet, so as to receive a bone graft through said constant thickness oriented by said central opening with the cavity (the proximal edge 41 of the implant device can face out with the first and second faces configured to engage opposite facets when the implant is inserted into a cavity between adjacent facets such that the implant receives a bone graft in said central opening and through said constant thickness); wherein each face of said first face and said second face is comprised of means of relief (57, see Figs. 1-8); wherein said means of relief are comprised of a plurality of notches (57, see Figs. 1-8) arranged perpendicular to the insertion direction, wherein each notch of said plurality of notches having a toothed profile (each tooth has two faces, see Fig. 8, e.g.).
Regarding the functional claim language in claim 1, (“for performing a posterior spinal arthrodesis of a facet joint”; “so as to determine…an insertion direction into a cavity between a facet and an adjacent facet”, e.g.) a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Abbasi discloses an implant device for fusion between adjacent bones of the spine (see Abstract) that is similarly structured to the implant of claim 1, and thus, is capable of performing the intended uses recited in claim 1.  
		Abbasi fails to disclose said central opening determined with a D-shape.  However, Soo discloses an implant device (100) similar to Abbasi wherein the implant device is D-shaped (see Fig. 4), and includes a central opening (174) that is also D-shaped (see Fig. 4).  It would have been an obvious matter of design choice to have the central opening be D-shaped, as Applicant’s specification does not disclose that the shape of the central opening is critical, and Soo suggests a D-shaped opening is capable of allowing for fusion of the implant with adjacent bone (see Soo, paragraph [0053] and Fig. 4), similar to the opening of Abbasi (see Abbasi, Abstract).  
		Abbasi fails to disclose with a first tooth face oriented toward said proximal edge and second tooth face oriented toward said distal edge, said first tooth face being perpendicular to said main plane, said second tooth face being inclined from said first tooth face to said distal edge.  However, Soo discloses a spinal implant (100) wherein opposite faces (112a/122b) have notches (122) with two faces, with a first tooth face (126) oriented toward a proximal edge (110) of the implant and a second tooth face (128) oriented toward a distal edge (106) of the implant, said first tooth face being perpendicular to a main plane defined by the opposite faces (see paragraph [0038] and Fig. 2), said second tooth face being inclined from said first tooth face to said distal edge (see Fig. 2).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify each notch of Abbasi to have faces oriented as suggested by Soo in order to help resist migration of the implant from an implantation site (see Soo, paragraph [0073]).  
		Regarding claim 2, Abbasi discloses wherein said flat element is further comprised of a corner profile portion (34) having decreasing thickness (tapering of 34, see Figs. 1-4) toward said distal edge.		
		Regarding claim 3, Abbasi discloses wherein the means for securing to a handling and placement tool is comprised of a tapped hole (128) having a hole axis parallel to the insertion direction (tapped hole axis and insertion direction are both along axis 36).
Response to Arguments
Applicant's arguments filed November 17, 2022 have been fully considered but they are not persuasive. 
Applicant argues on pages 11-12 of the Remarks that Abbasi fails to disclose the flat element having a constant thickness less than the side thickness.  The examiner disagrees.  As noted in the rejection of claim 1 above, paragraph [0072] of Abbasi discloses that the implant can have a height less than a width (a height of 9 mm vs. a width of 9.5 mm, e.g.), thus providing a flat element with a constant thickness less than a side thickness such that the flat element has an order of rotational symmetry of only 2.  Additionally, Figs. 4 and 6 showing non-symmetry of the implant after a 90 degree rotation of the implant, further demonstrating the implant does not have a rotational symmetry of 4.  
Applicant argues on pages 11-12 of the Remarks that claim 1 differentiates over Abbasi because of the relationship between the central opening and a cavity between adjacent facets.  However, claim 1 is directed to a product claim, not a method claim, and thus the implant of Abbasi only need to be capable of being oriented such that, when the central opening is in a cavity between adjacent facets, the implant receives bone graft through said constant thickness of the implant.  As the central opening of the implant Abbasi extends through a height of the implant (i.e., a constant thickness of the implant), the implant is configured to allow for bone graft to engage bone at either end of the height of the implant, and Abbasi discloses an implant that meets this feature of the claim.  
On pages 12-13 of the Remarks, Applicant argues that there are openings on all faces in Abbasi.  However, the claims do not require some faces of the implant to be solid with no openings.  
	On page 13 of the Remarks, Applicant argues that implant of the present invention cannot be deployed in the manner of Abbasi, but does not explain how this is related to whether the prior art discloses or suggests all the features of the claims.  Whether the implant of the present invention can be deployed in the same manner as the prior art is irrelevant, as the claims are directed to a product, and the patentability of the claims is determined by whether the prior art discloses or suggests all the structural and functional features recited in the claims.  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773